Case 17-29638        Doc 49     Filed 04/16/19     Entered 04/16/19 13:44:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 29638
         Shaquisha Posey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/03/2017.

         2) The plan was confirmed on 01/31/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/24/2018.

         5) The case was Dismissed on 11/14/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-29638             Doc 49          Filed 04/16/19    Entered 04/16/19 13:44:30                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $1,081.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $1,081.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $1,032.34
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  $48.66
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,081.00

 Attorney fees paid and disclosed by debtor:                          $444.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                        Class    Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                           Unsecured      4,058.00            NA              NA            0.00       0.00
 Ad Astra Recovery                        Unsecured         737.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for      Unsecured         100.00        782.49          782.49           0.00       0.00
 Arnold Scott Harris, P.C.                Unsecured      6,000.00            NA              NA            0.00       0.00
 CCI/Contract Callers Inc                 Unsecured         670.00           NA              NA            0.00       0.00
 Chase Bank                               Unsecured      1,200.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured           0.00      6,245.00        6,245.00           0.00       0.00
 Comcast                                  Unsecured         200.00           NA              NA            0.00       0.00
 Commonwealth Edison Company              Unsecured         500.00      5,591.19        5,591.19           0.00       0.00
 Dept of Treasury (Fax only 855-292-970   Unsecured      6,406.00            NA              NA            0.00       0.00
 DirecTV                                  Unsecured         500.00           NA              NA            0.00       0.00
 ERC/Enhanced Recovery Corp               Unsecured      1,069.00            NA              NA            0.00       0.00
 FEMA                                     Unsecured           0.00      5,010.50        5,010.50           0.00       0.00
 Illinois Tollway                         Unsecured         120.00           NA              NA            0.00       0.00
 MB Financial                             Unsecured         600.00           NA              NA            0.00       0.00
 Payday Loan Store                        Unsecured         500.00        559.42          559.42           0.00       0.00
 Peoples Gas                              Unsecured         200.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates            Unsecured      2,965.00       2,964.62        2,964.62           0.00       0.00
 Resurgent Capital Services               Unsecured         433.00        441.11          441.11           0.00       0.00
 Sprint                                   Unsecured         200.00           NA              NA            0.00       0.00
 US Cellular                              Unsecured         200.00           NA              NA            0.00       0.00
 Village of Alsip                         Unsecured         300.00           NA              NA            0.00       0.00
 Village of Country Club Hills            Unsecured         300.00           NA              NA            0.00       0.00
 WOW                                      Unsecured         120.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-29638        Doc 49      Filed 04/16/19     Entered 04/16/19 13:44:30             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,594.33               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,081.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,081.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
